Citation Nr: 1602148	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include 
lumbar degenerative disc disease.

2. Entitlement to service connection for radiculopathy, right lower extremity.

3. Entitlement to service connection for radiculopathy, left lower extremity.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for radiculopathy of the right upper extremity.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for radiculopathy of the left upper extremity.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active military duty in the U.S. Army from September 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida.

In January 2009, the Board remanded the Veteran's claim to the agency of original
jurisdiction (AOJ) for additional development.  By a May 2010 decision, the Board
denied entitlement to service connection for a low back disability, to include diffuse
idiopathic skeletal hyperostosis (Forester s disease) and lumbar degenerative disc
disease.  The Veteran then filed an appeal to the United States Court of Appeals for
Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court set
aside the Board's May 2010 decision and remanded the matter for further
adjudication consistent with the Memorandum Decision.

During the course of his appeal, the Veteran appeared at a hearing in May 2007
before a Decision Review Officer (DRO) and at a hearing in August 2008 before a
Board member who is no longer employed by the Board.  VA regulations require
that the Board member who conducts a hearing shall participate in making the final
determination of the claim.  38 C F R § 20 707 (2015).  The Veteran was apprised
of this in correspondence, dated in June 2012, and offered thirty days in which to
request another hearing before a new Board member who would then decide this
case.  To date, there has been no response.  Therefore, the Board assumes that he
does not want an additional hearing.  Transcripts of the May 2007 and August 2008
hearings remain associated with the claims file.

In August 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The claims of entitlement to service connection for right and left lower extremity radiculopathy, and whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left upper extremity radiculopathy and a cervical spine disability are addressed in the REMAND portion of this decision.


FINDING OF FACT

The currently diagnosed lumbar degenerative disc disease is related to active service.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The currently diagnosed lumbar degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 .

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran has reported that he injured his back while pulling up the spades of a 155 Howitzer and hanging them on the side of his truck while serving at Fort Lewis Washington.  He claims that this was normally a two-man job, but that he performed it alone, and his duties involved working quickly, doing heavy lifting.

Service treatment records include a notation of right back pain in October 1967.  The Veteran also reported recurrent back pain during the November 1968 separation examination.  Back pain for the past year was noted at that time.  In the September 1970 Report of Medical History (two years after separation from active duty), the Veteran denied having back trouble of any kind.  The Report of Medical Exam at the same time was silent for a back condition.  

Nevertheless, the Veteran contends that he continued to be treated for back problems after service, and further that shortly after leaving service, he was told that he had a slipped disc.  In January 2005 and October 2006 statements, the Veteran's private physician, Dr. C., stated that the Veteran has had off and on severe low back pain since service, and that he has treated the Veteran for at least two or three decades and the Veteran had several episodes of continuous back pain with some neuropathy of the lower extremities.  Lay statements relating that the Veteran had back pain which started in service are also of record and are offered in support of his claim.  See buddy statement from G.W., Veteran's former military comrade and M.T., Veteran's ex-wife.

During an August 2005 VA examination, X-rays showed diffuse idiopathic skeletal hyperostosis of the lumbar spine and moderate multilevel lumbar degenerative disc disease.  The VA examiner diagnosed the Veteran with diffuse idiopathic skeletal hyperostosis or Forester's disease.  The examiner also diagnosed the Veteran with multilevel lumbar degenerative disc disease.  The examiner stated that Forester's disease is a developmental condition secondary to the aging process.  The examiner opined that the Veteran's spinal condition was not caused by or a result of his injury pattern while in service, but was more likely associated with his skeletal hyperostosis and subsequent aging  process.  

The Board notes that here are two very probative, yet conflicting, medical opinions of record regarding the etiology of the Veteran's lumbar degenerative disc disease.

An independent medical evaluation was submitted in March 2012 by D.B.M., MD (Dr. DM).  Dr. Dr. DM indicated that he did not see any evidence of Forester's
disease in the Veteran's medical records, but noted that even if the Veteran does have that disease, it is completely unrelated to his lumbar disc disease.  He noted that these are two very different and distinct conditions.  He also noted that even if the Veteran had the bony growths associated with Forester's disease, unless one of the growths is pushing against the spinal cord/nerve roots, a patient would be oblivious to the bone emanating from any vertebra.  

Dr. DM also noted that once a disc is significantly damaged, the natural history involves accelerated degenerative changes in the disc and adjacent bony structures.  He indicated that the Veteran had followed the classic degenerative pattern described in the medical literature.  As such, he opined that the Veteran's current degenerative disc disease, lumbar disc pathology and lower extremity radiculopathy, is directly related to his 1968 in-service spine injury.  He noted that his opinion was based on the consistency of the Veteran's complaints and treatment for recurrent back pain beginning with his treatment in service, his separation medical examination, and continuing with treatment from his private physician since separation.  

In accordance with the Board's August 2012 remand directives, another VA examination was completed in April 2014.  Diagnoses of degenerative disc disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis were provided.  Both conditions were identified as diseases and not identified as a congenital defect.  The VA examiner opined that it is less likely as not that the Veteran's back conditions had their clinical onset during, are otherwise related to, or aggravated by
active military service.  

As a rationale for his opinion, the examiner noted that the Veteran reported back pain from lifting spades during active duty and the November 1968 Report of Medical History completed at the time of separation reflected this as the Veteran answered yes to whether he had a history of recurrent back pain.  However, the physician's report at that time was silent for any back findings.  Furthermore, in the 1970 Report of Medical History, completed two years after his separation from active duty, the Veteran answered no when asked if he had back trouble of any kind.  The Report of Medical Examination at that time was also silent for any indication of a back condition.  The examiner concluded that this evidence indicated a lack of continuity of any back pain due to lifting spades two years prior.  The examiner also noted that the Veteran reported having X-rays at that time, which he claims were normal and disc herniations often show up as narrowed disc spaces on plain X-rays.  He noted further that mechanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events (i.e. lifting heavy objects or overuse) which are generally transient, self-limited and respond to rest and medication.  Different episodes occur de novo, and are caused by and specific to different activities at different times and are not related to nor caused by other prior episodes.  It does not cause degenerative disease of the spine nor diffuse idiopathic skeletal hyperostosis.  The examiner noted further that an MRI in 2005 showed degenerative disc disease (mostly spondylosis/arthritic changes disc protrusions not herniation), which is consistent with 37 years of aging compounded by daily and occupational stresses since separation in 1968, from his one year of active duty.

The examiner also disagreed with Dr. DM's finding that the Veteran did not have Forester's disease.  Specifically, he noted that in reviewing the Veteran's treatment records, he noticed that the characteristic bridging osteophytes were present,
not only in the lumbar spine, but also in the cervical spine, indicating a generalized condition and consistent with Forester's disease, also known as diffuse idiopathic skeletal hyperostosis (DISH).  However, he also indicated that this disorder was also not related to the Veteran's military service.  In this regard, he noted that although the exact cause of DISH is unknown, environmental factors have never been known to cause this condition.  Rather, research has implicated two particular regions on chromosomes 5 and 8 in some cases, although a definitive genetic model has yet to be established.

In a medical opinion addendum submitted in July 2014, the examiner further opined that he disagrees with the opinion from Dr. DM.  Specifically, he stated that there is no medical literature or any known research showing a cause and effect relationship between mechanical type [muscular] back pain and degenerative disc disease
(disc, joint, bone).  The Veteran's back pain in 1968 (after lifting spades) was a mechanical type or muscle type pain, not the degenerative disc disease lumbosacral spine diagnosed in 2005.  Mechanical type back pains are acute and transient episodes, while degenerative disc disease (degeneration from disc disease with facet joint arthritis osteophytes) is a permanent condition with continuing symptoms.  

The examiner also noted that the Veteran reported having X rays around that time and that he was told that they were normal.  However, degenerative disease has distinctive imaging abnormalities.  According to the examiner, that indicates the lack of continuity of the muscle strain sustained in 1968.  The examiner also noted that although Dr. DM reported that the Veteran saw a doctor within 6 months after his discharge and had a "spinal tap, during which time "slippage" was found; spinal taps do not show "slippages."  A spinal tap is a spinal fluid exam and is usually performed when there is suspicion of meningitis, not for vertebral conditions.  He noted that it is unknown what exactly was performed and the records are not available for review.  He noted further that multiple studies have shown that between 20 to 50 percent of totally asymptomatic persons undergoing MRI have disc bulges or protrusions, and symptoms if present in people with bulging discs are likely due to other causes.  Therefore, even if there was bulging disc at that time, it would not likely have been the cause of back pain.  The examiner concluded that it would not be unthinkable that the Veteran had intermittent episodes of mechanical-type back pain during his years of hard labor (farm work), but each episode would have occurred de novo, not due to previous episodes.  It would be like saying if someone had influenza this year that it is due to the influenza they had 30 years prior.  The facet joint arthritis (a permanent condition) seen in 2005 can cause symptoms and as opined, is likely due to aging (59 years old) primarily, with other contributing factors from occupation, genetic predisposition, etc.

The medical evidence documents a current low back disability, currently lumbar degenerative disc disease.  The service treatment records document treatment in service for back pain.  The Board also notes that the Veteran has reported in statements, including during his August 2008 Travel Board hearing, and during examinations, that he had lower back pain during active military service, and that he has had continuing problems with his lower back since that time.  These statements provide competent and credible evidence of a low back injury during active duty and a continuity of symptoms since.  They are also buttressed by the opinion of his private physician, Dr. C.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service.  Furthermore, the April 2014 VA examiner opined that the Veteran's current low back disability is not related to his active military service.  However, as there is also competent medical evidence of record, favorable to the Veteran, in the opinion of Dr. DM, and the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for lumbar degenerative disc disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a low back disability is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

The RO denied the Veteran's claims of entitlement to service connection for right and left lower extremity radiculopathy, and whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left upper extremity radiculopathy and a cervical spine disability in a July 2014 decision. In November 2014, the Veteran, through his representative, submitted a notice of disagreement to this decision.  To date, no statement of the case has been issued. Accordingly, these claims are remanded so the RO can issue a statement of the case. See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) on the issues of entitlement to service connection for right and left lower extremity radiculopathy, and whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left upper extremity radiculopathy and a cervical spine disability. If, and only if, the Veteran perfects an appeal as to these issues should the claims be sent to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


